Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Instant publication US 20180204212 will be referred as “Specification” hereinafter.
This office action is in response to the applicant’s amendment received on November 16, 2020 (“Amendment”).

Claim Status
Claims 1, 8, 10, and 17 have been amended.
Claims 1-18 are pending.

Information Disclosure Statement (IDS)
The IDSs received on 3/13/2018 is being considered by the examiner in light of the applicant’s direction provided in the pages 7-9 of the Amendment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
Under Step 1A, claims 1-9 (group I) are directed to a method (i.e. process) while claims 10-18 (group II) are directed to a non-transitory computer readable recording medium (i.e. manufacture). Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 
Claim 1 recites: A method for building an advanced storage key, comprising: 
generating, by a processing device of a mobile communication device, a device fingerprint associated with the mobile communication device based on stored device information via execution of a first set of processor readable instructions associated with a first application program on the mobile communication device; 
generating, by the processing device, a random value;  
generating, by the processing device, a diversifier value based on at least the generated device fingerprint, the generated random value, and an instance identifier included in the first set of processor readable instructions, the instance identifier being unique to an instance of the first application program; 
building, by the processing device, an advanced storage key by encrypting the diversifier value using a first key included in a second set of processor readable instructions associated with a second application program via execution of the second set of processor readable instructions; 
storing, by the processing device,  data in a local database of the mobile communication device; and     
encrypting, by the processing device, the  data stored in the local database using the advanced storage key.
	(Emphasis added on the additional element(s))
Under Prong 2A, 1st prong, claim 1 describes a process for generating of a storage key and using the storage key in encrypting of the sensitive data. Instant specification on paragraph [0006] describes this concept, e.g. protection of payment credentials, specifically a process for generating a key and using the key to protect the payment credentials. As such, the claim recites a certain methods of organizing human activity as protecting payment credentials and/or payment information is fundamental economic practices. As mentioned above, the claim further describes a process for generating of the key. The 
The claim further recites that the processor utilizes two application programs in performing specific recited functions, however, this is mere description of separation of parts, e.g. utilizing two related entities within an organization, to perform functions. Hence, this concept also recite abstract idea as it falls within “Certain Methods of Organizing Human Activities”.
The examiner submits that other independent claim, e.g. claim 10, recites significantly similar subject matter as claim 1. Hence, claim 10 also recite abstract idea. 
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), a processing device of a mobile communication device, a first/second set of processor readable instructions, a first/second application programs, and local database of the mobile communication device, and a non-transitory computer readable recording medium storing a program, are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field (e.g. computers and/or memory) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the processing device of a mobile communication device. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Therefore, since there are no limitations in the claim(s) that transform the 
The other dependent claims, claims 2-9 and 11-18, further describe information and concept of protecting data, hence they too further describe the abstract idea. Claims 4 and 13 recite “white box cryptography”, but this is recited at high level generality and further describe mathematical concept. Claims 6, 7, 15, and 16 further describe the second set of processor readable instructions, however, the descriptions are recited at high level generality amounting no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea of securing shared information. 
Furthermore, claims 8 and 17 recite additional elements of transmitting device and receiving device. However, these additional elements are recited at high level generality and merely describe generic computer functions of transmitting and receiving. These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field (e.g. computers and/or memory) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Looking at the limitations as a combination adds nothing that is not already 
As such the claims are rejected as being directed to abstract idea without significantly more.	The applicant asserts that instant claimed invention since “the mobile device is able to securely store data associated with an instant of a mobile application program, e.g. MPA 404, ‘such that multiple installation of the MPA 404 may be unable to access data stored by other instances of the MPA 404’ See paragraph [0122]” (see page 12 of the Amendment). Per MPEP 2106.04(d)(1), “the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement”. Here, the examiner submits that the claim merely describes a process of generating of the advanced storage key and using the advanced storage key in encrypting the data stored in a database. While the process describes that an instance identifier included in a first set of processor readable instructions and is unique to an instance of the first application program, the claim does not reflects that the protected data is protected from other instance of the MPA 404. 
The applicant further points to [0123] for improvement, specifically “specification further discloses this improvement in paragraph [0123]: ‘Once the advanced storage key 1210 has been generated, the processing unit 204 may use the advanced storage key 1210 to encrypt a local database 1210’ and ‘[t]he resulting encrypted local database 1214 may thereby securely store data that is inaccessible by any other application program internal or external the mobile device 104 except the only the specific instance of the MPA 404 that includes the instance identifier 408 is able to decrypt the encrypted local database.
The applicant points to the Examiner’s rational in improvement of security (see page 13 of the Amendment). The examiner submits that the improvement, e.g. adding more parameter, in deriving key represents improvement in the abstract idea. A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
The applicant asserts that “even if the claims were to fail the Step 2A analysis under the Revised Guidance, Applicant's claims amount to significantly more than the judicial exception and are also patent eligible under Step 2B. Applicant respectfully submits that it is clear that the elements of significantly more than any alleged abstract idea. Rather, the applicant merely provides conclusive statement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claims 1 and 10, the claims recite, in part, “building, by the processing device, an advanced storage key by encrypting the diversifier value using a first key included in a second set of processor readable instructions associated with a second application program via execution of the 
[0122] The processing unit 204 may then generate an advanced storage key 1210 via application of the encryption key 414 stored in the cryptography application 410 to the diversifier value 1208. In some instances, the advanced storage key 1210 may be generated by decryption of the diversifier value 1208 using the encryption key 414. In other instances, the advanced storage key 1210 may be a value resultant from the encryption of the diversifier value 1208 using the encryption key 414. In some embodiments, the advanced storage key 1210 may be generated as the result of performing white box cryptography using the encryption key 414 and the diversifier value 1208.

Here, there is no support that the processing device via execution of the second set of processor readable instructions encrypts the diversifier value using a first key that is included in the second set of processor readable instructions that is associated with a second application program in order to build the advanced storage key.
The dependent claims are rejected as they depend on the independent claim(s) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Per claims 1 and 10, the scope of the claim(s) is unclear. The claims recite, in part, “generating, by a processing device of a mobile communication device, a device fingerprint associated with the mobile communication device based on stored device information via execution of a first set of processor readable instructions associated with a first application program on the mobile communication device” and “building, by the processing device, an advanced storage key by encrypting the diversifier value using a first key included in a second set of processor readable instructions associated with a second application program via execution of the second set of processor readable instructions”. Here, one of ordinary skill in the art would appreciate that the recited program codes refer to program code 406 and program code 412 in Fig. 4 and that the recited applications refer to mobile payment application 404 and cryptography application 410. Here, the scope of the claims is unclear as one of ordinary skill in the art would appreciate that the application themselves are program codes that are executable by the processor. Yet, the claims attempt to distinguish the applications from the program codes.
Moreover, the claims recite two instances of “an advanced storage key”, e.g. in preamble and the body of the claim in the building step. The claims, however, subsequently recite “the advanced storage key” rendering the claims to be indefinite.
Furthermore, the claim(s) attempt to tie specific step(s) is/are performed via execution of a first set of processor readable instructions associated with a first application program on the mobile communication device (e.g. generating of the device step) and via execution of the second set of processor readable instructions associated with a second application program (e.g. building of the advanced storage key by encrypting). First, the scope of the claim(s) is unclear as the claim(s) is silent to execution of instructions by the processing device for other recited step(s)/function(s). For example, does the processing device perform the step(s) of generating a random value, generating of the diversifier value, storing the data in the local database, and encrypting the data stored in the local 
The dependent claims are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim are 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100174919 A1 (“Ito”) in view of US 20160119312 A1 (“Armstrong”) and .
Per claims 1 and 10, Ito fairly teaches A method for building an advanced storage key, comprising: 
generating, by a processing device of a mobile communication device (see Fig. 2, Information processing apparatus; ¶88, mobile phone), a device fingerprint associated with the mobile communication device based on stored device information (see ¶273, terminal information; ¶274; generating key using terminal information; ¶286, hash of terminal information)
obtaining, by a processing device of a mobile communication device (see Fig. 2, Information processing apparatus), a stored device information via execution a set of processor readable instructions associated with the mobile communication device (see ¶273, terminal information; ¶274; generating key using terminal information); 
generating, by the processing device, a random value (see ¶287; a random number is generated; ¶
generating, by the processing device, a diversifier value based on at least the stored device information, the generated random value, and an instance identifier included in the first set of processor readable instructions, the instance identifier being associated with to an instant of the first application program (e.g. application program) (see ¶287-¶288, generating of the key using terminal information, random number, and hash value of the application program);
storing, by the processing device, protected data in a local database of the mobile communication device (see ¶5, personal information stored in information processing device); and 
encrypting, by the processing device, the protected data stored in the local database using the advanced storage key (see ¶86, stored the encrypted data a non-volatile memory; ¶287-288, generation of encryption/decryption key).
Ito further teaches a non-transitory computer readable recording medium configured to store a program causing a processing device of a mobile communication device to execute a method (see ¶496-¶511).
While Ito discloses use of stored device information, e.g. terminal information, in generating the encryption/decryption key as described above and teaches generating, by the processing device of a mobile communication device, a device fingerprint associated with the mobile communication device based on stored device information (e.g. hash of terminal information), Ito does not specifically disclose an embodiment in which the key is generated using the fingerprint, the random value, and an instance identifier included in the first set of processor readable instructions. However, as Ito discloses generating of fingerprint, e.g. hash value based on information and using the generated fingerprint to generate the encryption/decryption key (see ¶273, hash value of application program; ¶286, hash value of terminal information), it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to utilize the generated fingerprint in the embodiment of ¶288 as the combination generally improves overall security by adding additional layer of protection.
Ito does not specifically teach that the instance identifier is unique. However, as Ito discloses unique identifier (see ¶182, ID which is unique identifier), it would have been obvious to utilize any known type of identifier, e.g. unique, as identifier that is associated to an instance of the application program in Ito (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
	
Ito does not specifically teach building, by the processing device, an advanced key by encrypting the diversifier value using a first key included in a second set of processor readable instruction associated with a second application program via execution of the second set of processor readable instructions. Armstrong, however, teaches building, by the processing device, an advanced key by encrypting the diversifier value using a first key included in a second set of processor readable instruction associated with a second application program via execution of the second set of processor readable instructions (see ¶0005, processor generating key based on generated key; claim 10). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to include the known technique of generating of a key by encrypting a first key with a second key as taught by Armstrong to the key generated in Ito as the combination further enhances the complexity of the key generation thereby preventing others from replicating the generation of the key.  
The combination of Ito and Armstrong does not specifically teach the specific step(s) are performed via execution of a first set of processor readable instructions associated with a first application program and via execution of a second set of processor readable instructions with a second application program as recited in the claims. However, as Ito generally teaches modularization of processor readable instructions (see ¶8; ¶93; ¶94; ¶107, ¶500; ¶509; ¶510), it would have been within the realm of obviousness to modularize, e.g. programs, any of the steps recited in the claim. The 
As per claims 2 and 11, Ito further teaches wherein the device information includes one or more unique identifiers associated with the mobile communication device (see ¶276, terminal information is identification information for uniquely identifying the information processing apparatus). 
Note: the applicant is reminded that the description of what the device information includes is non-functional descriptive material.
As per claims 3 and 12, Ito further teaches wherein the random value is a random or pseudo-random number (see ¶287, random number).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ito” and “Armstrong” as applied in claims 1 and 10 above, in further view of US 20120042170 A1 (“Curtin”).
Per claims 4 and 13, the combination of Ito/Armstrong discloses claims 1 and 10 as described above. The combination of Ito/ Armstrong does not specifically teach wherein the diversifier value is encrypted via white box cryptography using the first key. However, in an analogous art, Curtin teaches wherein white box cryptography (encryption) (see ¶52; white box cryptography; ¶ 54). Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to use any known cryptography technique, including white box cryptography, as encryption technique in Armstrong (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Note: the description of intended us of the diversifier value do not move to distinguish over prior art.

Claims 5-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ito” and “Armstrong” as applied in claims 1 and 10 above, in further view of US 5892900 (“Ginter”).
As per claims 5 and 14, the combination of Ito/Armstrong discloses claims 1 and 10 as described above. The combination of Ito/Armstrong does not specifically teach wherein the first key is a dynamic key. Ginter, however, teaches a dynamic key used in encryption (see col. 212, lines 42-59). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant application to include the technique of changing key as taught by Ginter to the second key of Armstrong as no encryption key should be used for indefinite period (see col. 212, lines 42-59).
Note: The applicant is reminded that “dynamic” to describe the key is non-functional descriptive material as it is merely a label in describing the key. Furthermore, data is dynamic in nature as data can be transferred.
As per claims 6-7 and 15-16, the combination of Ito/Armstrong does not specifically teach wherein the second set of processor readable instructions is included in the first set of processor readable instructions, wherein the second set of processor readable instructions is an executable function of the first set of processor readable instructions. Ginter, however, teaches herein the second set of processor readable instructions is included in the first set of processor readable instructions, wherein the second set of processor readable instructions is an executable function of the first set of processor readable instructions (see col. 26, lines 1-36, methods, modules, Application Programmer’s Interface; col. 106, lines 16-30, functional calls including API). See also MPEP 2144.04 for rearrangement of parts.
Note: The description of the second set of processor readable instructions, e.g. whether it is included in the first set or that it is an executable function of the first set, do not move to distinguish over prior art as the description do not affect the positively recited step(s).

Claims 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ito” and “Armstrong” as applied in claims 1 and 10 above, in further view of US 20050102503 A1 (“Imai”).
As per 8, 9, 17, and 18, Ito teaches storing received one or more encrypted parameters (see ¶203; stores the received encrypted data). The combination of Ito/ Armstrong does not specifically teach transmitting, by a transmitting device, at least the generated random value; receiving, by a receiving device, one or more encrypted parameters, wherein the one or more encrypted parameters are each encrypted using the advanced storage key. Imai, however, teaches transmitting, by a transmitting device, the seed in generating a key and receiving, by a receiving device, one or more encrypted parameters are each encrypted using the storage key (see ¶0196, the upper level apparatus 30 transmits a seed of a common key (common key seed) to the lower level apparatus 40, and generates the common key that is to be used in later-on communications (Step S112)). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of sharing seed value as taught by Imai to combination of Ito/ Armstrong as the combination generally improves the security of the invention by allowing secure communication with other device.
Imai does not specifically teach that the seed value includes at least the generated random value and the instance identifier. However, Ito teaches seed value that includes at least the generated random value and the instance identifier (see ¶0287). 
Note: The claimed recitation of “wherein the one or more encrypted parameters are each encrypted using the storage key” do not further move to distinguish over prior art as the description does not affect the positively recited step of receiving one or more encrypted parameters or any other steps recited in the claim(s).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,953,315 in view of “Armstrong”. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims describe similar process in generating of the storage key and its use with exception being that advanced storage key is built by encrypting the diversifier value using a first key included in a second set of processor readable instructions associated with a second application program in the instant claim(s) instead of decrypting of the diversifier value. Armstrong, however, teaches building, by the processing device, an advanced key by encrypting the diversifier value using a first key included in a second set of processor readable instruction associated with a second application program via execution of the second set of processor readable instructions (see ¶0005, processor generating key based on generated key; claim 10). 

Response to Arguments
IDS
The examiner appreciates the applicant in pointing to the parent application for the IDS requirement. The IDSs received on 3/13/2018 is being considered by the examiner in light of the applicant’s direction provided in the pages 7-9 of the Amendment.
Claim Objection
The claim objection is moot.
101
The applicant asserts that instant claimed invention since “the mobile device is able to securely store data associated with an instant of a mobile application program, e.g. MPA 404, ‘such that multiple installation of the MPA 404 may be unable to access data stored by other instances of the MPA 404’ See paragraph [0122]” (see page 12 of the Amendment). Per MPEP 2106.04(d)(1), “the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement”. Here, the examiner 
The applicant further points to [0123] for improvement, specifically “specification further discloses this improvement in paragraph [0123]: ‘Once the advanced storage key 1210 has been generated, the processing unit 204 may use the advanced storage key 1210 to encrypt a local database 1210’ and ‘[t]he resulting encrypted local database 1214 may thereby securely store data that is inaccessible by any other application program internal or external the mobile device 104 except the specific instance of the MP A 404 that includes the instance identifier 408. Accordingly, the encrypted local database 1214 may be ideal to store payment credentials 304, single use keys 306, and other account data, and may provide for secure storage of sensitive account information without the use of secure elements.’ These improvements to mobile device security are reflected at least in the above-emphasized portions of the independent claims 1. Specifically, the improvements are reflected in at least the recitation of "an instance identifier included in the first set of processor readable instructions, the instance identifier being unique to an instance of the first application program." (see pages 12 and 13 of the Amendment).  Per MPEP 2106.04(d)(1), “the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement”. Here, the examiner submits that the claim merely describes a process of generating of the advanced storage key and using the advanced storage key in encrypting the data stored in a database. While the claim recites "an instance identifier included in the first set of processor readable instructions, the instance identifier being unique to an instance of the first application program", the claim does not reflects that the encrypted local database 1214 securely stores data that is inaccessible by any other application program internal or external [to] the mobile device 104 only the specific instance of the MPA 404 that includes the instance identifier 408 is able to decrypt the encrypted local database.
The applicant points to the Examiner’s rational in improvement of security (see page 13 of the Amendment). The examiner submits that the improvement, e.g. adding more parameter, in deriving key represents improvement in the abstract idea. A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
The applicant asserts that “even if the claims were to fail the Step 2A analysis under the Revised Guidance, Applicant's claims amount to significantly more than the judicial exception and are also patent eligible under Step 2B. Applicant respectfully submits that it is clear that the elements of Applicant's independent claim 1, as amended, when considered at least in combination, recite an inventive concept that is clearly ‘significantly more’ than any alleged abstract idea.” (see page 14 of the Amendment).  In response, the examiner finds that the applicant does not provide argument or explanations as to why claim 1, as amended, when considered at least in combination, recite an inventive concept that is clearly significantly more than any alleged abstract idea. Rather, the applicant merely provides conclusive statement.
112
The claims remain rejected under 112 for the reasons outlined above in the 112 section(s).
103
Applicant’s arguments with independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting Rejection


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130262317 A1 discloses provisioning of credentials on a mobile device including generating of storage key using seeds and using the storage key to store credentials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685